Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a system comprising of entirely software (as defined in Applicant’s originally filed specification, Paragraph 0053) is interpreted as software per se.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton US 20110181780.

Referring to claim 1, Barton discloses a method comprising:
detecting data associated with at least one characteristic that is being received by a first computing device via a first network (see Paragraphs 0065-0066 for disclosing detection of data associated with media content/characteristic being sent to a first computing device/cell phone/mobile device via a first network (e.g., internet, intranet, Wi-Fi, Bluetooth, etc.));
sending, to the first computing device, a message comprising a selectable option to render the data on a display device associated with a second computing device instead of the first computing device (see Paragraph 0066 for disclosing a message is sent to the display of the first computing device/mobile media device comprising selectable options to render the data/media content on another display (e.g., television)/second computing device instead of (i.e., switch over) the mobile media device);
receiving, from the first computing device, a response message indicating whether the option was selected (see Paragraph 0066 for disclosing a response to the options provided to the first computing device will switch the media content to be displayed on the television).
The Examiner notes that the remainder of the claim 1 is dependent on a conditional clause “if the option was selected.” This allows the claim to be broadly and reasonably interpreted as either a first invention wherein the option is selected, or a second invention wherein the option is not selected. If Applicant wants the remainder of the claim limitations of claim 1 to be required to be considered, the Examiner recommends changing the language of the clause “if the option was selected” to read “determining the option was selected” instead in order to provide a positive recitation of the selection of the option, rather than the conditional situation where the option can be selected or not selected.

Referring to claim 2, the broadest reasonable interpretation of the conditional “if” clause in claim 1 results in no option being selected, and therefore the request message would not exist, or be sent.

Referring to claim 3, the broadest reasonable interpretation of the conditional “if” clause in claim 1 results in no option being selected, and therefore the request message comprising the IP address would not exist, nor be sent.

Referring to claim 4, Barton discloses the first computing device comprises a smartphone as seen in the rejection of claim 1.

Referring to claim 5, Barton discloses the second computing device comprises a set-top box and the display device comprises a television (see Paragraphs 0046-0047 and 0065-0066).

Referring to claim 6, the broadest reasonable interpretation of the conditional “if” clause in claim 1 results in no option being selected, and therefore the server is no longer involved in the method.

Referring to claim 7, Barton discloses the data is associated with a video (see Paragraph 0065 for disclosing the media content to be multimedia content, further noting Paragraphs 0039, 0051, 0058-0059, 0062 identify the source media being played by the computing devices to be video).



Referring to claim 11, the broadest reasonable interpretation of the conditional “if” clause in claim 1 results in no option being selected, and therefore the request message for the requested information is not sent to a server and, thus, is no longer involved in the method.

Referring to claim 12, Barton discloses the data is associated with audio (see Paragraph 0065 for disclosing the media content to be multimedia content, further noting Paragraph 0046 discloses the source content to contain video and/or audio content).

Referring to claim 13, Barton discloses the second computing device is associated with a sound system (see Paragraph 0047).

Referring to claim 14, Barton discloses the data is a plurality of digital photograph files (see Paragraph 0065 for disclosing the media content to be multimedia content, further noting Paragraphs 0039, 0051, 0058-0059, 0062 identify the source media being played by the computing devices to be video, further noting since the video is encoded to be transferred over digital networks, the videos can be interpreted as digital photograph files).

Referring to claim 16, Barton discloses a computing device comprising a receiver and a transmitter (see Fig. 4 and Paragraph 0105) performing the method as seen in the rejection of claim 1, 

Referring to claim 18, the broadest reasonable interpretation of the conditional “if” clause in claim 16 results in no option being selected, and therefore the request message for the requested information is not sent to a server and, thus, is no longer involved in the method.

Referring to claim 20, Barton discloses a system comprising a receiver and a transmitter (see Fig. 4 and Paragraph 0105) performing the method as seen in the rejection of claim 1, further noting the second computing device of claim 20 is equated to the first computing device of claim 1 and the third computing device of claim 20 is equated to the second computing device of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barton US 20110181780.

Referring to claim 8, Barton discloses the at least one characteristic as seen in the rejection of claim 1.
Barton is unclear as to detecting data associated with high bandwidth consumption.
.

Claims 9, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barton US 20110181780 in view of Swan et al (hereinafter Swan) US 20140013342.

Referring to claim 9, Barton discloses the at least one characteristic as seen in the rejection of claim 1.
Barton is unclear as to detecting a uniform resource locator (URL) identifying a video service provider.
Swan discloses detecting a URL identifying a video service provider (see Paragraph 0030 for disclosing a URL identifying the address at which the media content can be accessed, interpreted as the media/video service provider).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the system of Swan with the system of Barton in order to fulfill the ever-present need to offer users convenience in their viewing options, and the ever-present need to have disparate sources of content accessible by common devices (see Swan, Paragraph 0002).

Referring to claim 15, Barton discloses the limitations as seen in the rejection of claim 1.

Swan discloses calling an application programming interface (API) associated with a video service provider that requests an identity of video content associated with the data to enable rendering of the data by the display device associated with the second computing device (see Paragraphs 0026-0031 and 0058 for disclosing calling the plug-in of the network browser (interpreted as the API) associated with a video service provider (e.g., content server) that requests an identity of video content associated with the data to enable rendering of the data on the display of a second device).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the API of Swan with the system of Barton in order to fulfill the ever-present need to offer users convenience in their viewing options, and the ever-present need to have disparate sources of content accessible by common devices (see Swan, Paragraph 0002).

Claim 17 is rejected on the same grounds as claim 9.

Referring to claim 19, Barton discloses a processor to perform the method as seen in the rejection of claim 15 (see Fig. 4, processor 404).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
02/12/2021